DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 5, 7, 8, 15-18, 21-25, 27-29, 32, 33 and 35-37 are presented for examination on the merits.

Claim Objection
2.	Claim 15 includes the term “… characterized in that the the eddy current ….”.  The term “the” has been repeated.  Appropriate correction required.   
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 21, 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
5.	Claims 21 & 22, recites the limitation “….the lighting unit….” in the claims and Claim 23 recites the limitation “….the light electronics….” in the claim.  .  There is insufficient antecedent basis for this limitation.  Appropriate correction required.   
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 5, 8, 15, 18, 35 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Byun Hae (KR 2017/0088586) in view of Xiao (CN 204750394).
As to claim 35 Byun Hae discloses in non-contact power generating apparatus for bike using a magnet locking part having claimed:
a.	device of one or multiple contactless eddy current generators each containing at least one magnetic wheel opposed to moveable conductive counter elements (2) in combination with units to detect characteristic magnetic wheel speed profiles read on Page 4, Para 4 $ Page 5, Para 10 – Page 6, Para 1, (The magnetic field generated by the magnet of the power generation module 100, which is closest to the rim 30 of the bicycle, 30, so that an eddy current having opposite directions is generated, and a magnetic field due to each eddy current is generated again. On the other hand, in the magnetic field generated by the eddy current, the front magnetic field pulls the magnet of the power generation module 100 based on the rotation direction of the rim 30 of the bicycle, and the rear magnetic field pushes the magnet of the power generation module 100 The magnet of the power generation module 100 can rotate in the tangential direction of the direction in which the wheel of the bicycle rotates.  The intensity of light generated in the illumination unit 506 is proportional to the magnitude of the current generated in the power generation module 502. For example, when the bicycle travels at a low speed and the rotation speed of the bicycle 
b.	speed profiles are processed and used to exchange internal signals between generator units read on Page 8, Para. 2, (the control unit 508 of the present invention may control the charging mode or the power generation module 506 to supply the induction current generated by the power generation module 502 to the battery 504 and the illumination unit 506 according to the magnitude of the current generated in the power generation module 502. [When the induced current generated by the battery 502 is insufficient, the generated induction current and the current stored in the battery 504 may be supplied to the illumination unit 506. [More specifically, the controller 508 compares the magnitude of the induced current with a predetermined reference current value. When the induced current is greater than the reference current value, the controller 508 operates in a charge mode. The battery 504 can be charged and the remaining current can be supplied to the illumination unit 506. The control unit 508 compares the magnitude of the induced current with a predetermined reference current value and operates in a discharge mode when the induced current is smaller than the reference current value. And supplies the current to the illumination unit 506).  Byun Hae does not explicitly disclose exchange external signals with external devices.
However, Xiao in non-contact type power generating device and bicycle for a bicycle generator teaches:
c.	exchange external signals with external devices read on Page 3, Para 12, (as shown in FIG. 3, circuit board 4 of the rectifier circuit 41 is connected with the output end of the generator core, booster circuit 42 is connected with the output end of the rectifying circuit 41. output end 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the non-contact type power generating device and bicycle for a bicycle generator of Xiao into Byun Hae in order to provide a non-contact type power generating device and bicycle for a bicycle generator, which not only guarantees the bicycle generator at low speed can normally generate electricity and shine the light emitting diode, it can reduce the driving energy loss during high-speed.
As to claim 36, Byun Hae further teaches:
a.	containing one or more contactless eddy current generators opposed to the conductive counter element, which are arranged to each other in such a way that the generator housings do not touch the counter element in motion and the generator wheels stay close enough to the counter element to maintain eddy current gearing for power generation read on Page 4, Para 4, (the magnets of the power generation module 100 are arranged such that the NS poles and the SN poles are alternately arranged around the rotation axis. The magnetic field generated by the magnet of the power generation module 100, which is closest to the rim 30 of the bicycle, 30, so that an eddy current having opposite directions is generated, and a magnetic field due to each eddy current is generated again. On the other hand, in the magnetic field generated by the eddy current, the front magnetic field pulls the magnet of the power generation module 100 based on the rotation direction of the rim 30 of the bicycle, and the rear magnetic field pushes the magnet of the power generation module 100 The magnet of the power generation module 100 can rotate in the tangential direction of the direction in which the wheel of the bicycle rotates. Therefore, an induction current according to the electromagnetic induction law can be generated in the coil winding surrounding the magnet of the power generation module 100).
As to claim 5, Byun Hae further teaches:
a.	one generator of the system uses a dipole wheel (1) with a high field strength and another generator with alternating multipole wheel (3) is arranged within the magnetic field of the dipole wheel (1) read on Page 3, Para 3, (The power generation module 100 includes a magnet having a shape capable of rotating along the rotation axis and a coil winding wound around the magnet. Specifically, the magnet of the power generation module 100 may be arranged to intersect the N-S pole and the S-N pole so as to be able to magnetically act on the rim 30 and the magnet fastener 110 of the bicycle wheel. For example, the magnets of the power generation module 100 may be arranged such that the magnets having the polarities of the NS poles and the magnets having the SN poles cross each other about the rotation axis, or the poles of the NS poles and the SN poles They may be made to cross each other).
As to claim 8, Byun Hae further teaches:
a.	generators of the system are further away from the counter element (2) when the latter is at a standstill and are moved closer to the counter element for better eddy current gearing with the onset or increase of relative speed via mechanical shifting mechanism read on Page 4, Para. 4, (the magnets of the power generation module 100 are arranged such that the NS poles and the SN poles are alternately arranged around the rotation axis. The magnetic field generated by the magnet of the power generation module 100, which is closest to the rim 30 of the bicycle, 30, so that an eddy current having opposite directions is generated, and a magnetic field due to each eddy current is generated again. On the other hand, in the magnetic field generated by the eddy current, the front magnetic field pulls the magnet of the power generation module 100 based on the rotation direction of the rim 30 of the bicycle, and the rear magnetic field pushes the magnet of the power generation module 100 The magnet of the power generation module 100 can rotate 
As to claim 15, Byun Hae further teaches:
a.	the eddy current generator are movably connected to fixing element via a mechanism which avoid contact of generator and counter element by movement of the generator relative to the fixing element where the close movement of the fixing element read on Page 2, Para. 3, (the non-contact bicycle generator may be constituted by a plurality of magnets which are disposed adjacent to the rim of the bicycle and in which the N-pole and the S-pole are arranged at an intersection, and a coil winding which is wound along the outer surface of the magnet. Here, a magnetic field generated by the magnet is transmitted through the rim to generate an eddy current having opposite directions to the rim (Faraday's law), and a magnetic field in the same direction as the magnet is generated by this eddy current. Thereby, as the wheel of the bicycle rotates, the magnet rotates about the rotation axis, and a current can be induced in the coil winding due to the magnetic flux change of the coil winding wound around the magnet. Accordingly, the non-contact bicycle generator can convert the kinetic energy of the bicycle wheel into electric energy). 
As to claim 18, Byun Hae further teaches:
a.	one or more magnetic wheels have a protective layer or cap and are separated from the counter element (2) only by an air gap but not via a housing so that said magnetic wheels can roll with but don’t grind along counter element in case of a contact read on Page 5, Para. 4, (the non-contact type power generator for bicycle using the magnet fastener of the present invention may further include a rim tape 40 attached to the rim 30 of the bicycle wheel. FIG. 5A is a view for .

9.	Claims 37 rejected under 35 U.S.C. 103 as being unpatentable over Byun Hae in view of Xiao and further in view of Chen (EP 2189359).
As to claim 37 Byun Hae in view of Xiao does not explicitly disclose characterized in that the counter element is a bicycle wheel and the eddy current generators power separate bicycle lighting units, said lighting units (14) are equipped with a receiving unit for receiving a turn signal and, after receiving the signal, indicate the turn by means of flashing (29a, 29b) and, after receiving a stop signal or after a time period has elapsed, stop the flashing signal.
However, Chen in bicycle control device teaches:
a.	characterized in that the counter element is a bicycle wheel and the eddy current generators power separate bicycle lighting units, said lighting units (14) are equipped with a receiving unit for receiving a turn signal and, after receiving the signal, indicate the turn by means of flashing (29a, 29b) and, after receiving a stop signal or after a time period has elapsed, stop the flashing signal read on Page 3, Para 3, (if the user U changes the moving direction of the bicycle B, with the manual control of the user, the direction sensing unit 14 of the control module 3 generates a direction signal and sends the direction signal to the microprocessor 11. When the bicycle B turns to the left, the microprocessor 11 generates a control signal s41 and transmits it to the left indicator lamp 231 via the controller 232. Receiving the control signal s41, the left indicator lamp 231 is turned on and flashes. When turning of the bicycle is over, the controller 232 turns off the left indicator lamp 231).
right or left, the control signal transmits it to the right or left indicator lamp and the lamp is turned on and flashes and when turning of the bicycle is over, the controller turns of the left and right indicator lamp.

Allowable Subject Matter
10.	Claims 7, 16, 17, 21-25, 27-29, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Citation of pertinent Prior Arts
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
12.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689